Citation Nr: 0210506	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-16 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
from an initial grant of service connection, currently rated 
as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The appellant served on active duty from December 1990 to May 
1991.  He also served with the Mississippi Army National 
Guard, to include a period of active duty for training 
(ACDUTRA) from April to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's lumbosacral strain is manifested by complaints 
of pain and flexion to 90 degrees, extension to 20 degrees, 
and right and left lateral bending to 20 degrees. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral have not been met.  38 U.S.C.A. §§ 1155, (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
and VA's notification requirements by a statement of the 
case, and supplemental statement of the case, and 
correspondence of March 2001 and February 2002.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has obtained the veteran's service 
medical records and his VA and private clinical records.  
Examinations covering the disability in issue and necessary 
in the disposition of this case have been performed.  In 
November 2000 the veteran was afforded a hearing.  

At this hearing the veteran indicated that in about 1994 he 
went to the emergency room at Tupelo Medical Center after an 
episode of back pain.  In response to the RO, in letter dated 
in January 2001 Med-Serve stated that they had no chart for 
the veteran in their clinic.  The author requested that exact 
dates of medical service be provided as some of their records 
had been destroyed by flood and some were in off site 
storage.  In correspondence in March 2001, the RO notified 
the veteran of VCAA and requested him supply the specific 
information requested by Med-Serve concerning his treatment 
records.  In January 2002 the veteran informed the RO that he 
had no more evidence in regards to the VCAA request.  Also, 
the evidence from Med-Serve involves treatment that occurred 
fours years prior to his current claim and would not have a 
direct bearing on his complaints and findings demonstrated 
during the appeal period.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist as set forth in the VCAA.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

The record shows that the RO granted service connection for 
lumbosacral strain with mild recurrences in a November 1999 
rating decision and assigned a zero percent evaluation.  The 
veteran appealed as to the assigned rating, and during the 
pendency of the appeal, in an April 2002 rating decision, the 
RO increased the rating assigned to this disability to 10 
percent.

A review of the record shows that the veteran underwent VA 
orthopedic examination in January 1999.  The clinical history 
showed the onset of mild low back pain while the veteran was 
loading tanks onto railroad cars during service.  The pain 
persisted for several days and then gradually abated.  He had 
other episodes later in service.  Currently his back only 
bothered him occasionally with what he described as some 
catches in the lumbosacral area with occasional morning 
stiffness and occasional soreness at work.  He currently 
worked in the Postal Service driving a mail truck and seldom 
had any problems with his back.  He denied having any 
problems with any radicular pain, motor or sensory deficits 
or incontinence.  

On examination, the veteran appeared in no acute distress.  
He ambulated without problems and undressed and dressed 
without difficulty.  His spine was straight without pelvic 
tilt.  There was mild mid lumbar paraspinous tenderness 
bilaterally without palpable spasm.  There was no sciatic 
notch tenderness.  The range of motion study revealed forward 
flexion to 100 degrees, extension to 15 degrees, and lateral 
bending to the left and right to 25 and 30 degrees, 
respectively.  There was no pain at any point.  The motor 
power was 5/5 in all groups with normal tone and bulk.  
Straight leg raising was negative bilaterally.  Hip range of 
motion was full with negative Patrick's test.  The deep 
tendon reflexes were 2+ at the knees and ankles bilaterally.  
There were no postural abnormalities or fixed deformities.  
The musculature of the back appeared to be normal and there 
were no neurological abnormalities.  The report indicates 
that lumbosacral spine films were taken but no findings were 
contained in the report.  The diagnosis was history of acute 
lumbosacral strain with mild recurrences; otherwise normal 
back examination.  

During a November 2000 hearing at the RO, the veteran 
testified that his back hurt when slept, and when he lifted 
weights he could feel a sharp pain in the back at the spine.  
Sometimes when bending over his back would catch.  As long as 
he did not do any real heavy activity it did not bother him 
that much, but it did when he had to lift up something heavy.  
He said that he did not have back pain every day, only when 
he did hard exertion or heavy lifting or pushing.  He 
testified that when he had an episode it would hurt for two 
or three days.  He indicated that he had not had any back 
treatment recently or within the last year or two.  

A VA orthopedic examination was conducted in February 2002.  
At that the veteran reported that he had worked driving a 
truck for the post office from 1997 until 2000 and, that from 
September 2001 until December 2001 he worked in the post 
office.  In December 2002 he had to quit his job there due to 
his back pain.  He complained of chronic back pain with 
flare-ups a couple of days per week.  The flare-ups involve 
pain in the low back that did not radiate into the legs, but 
slowed him down though he was never bedridden.  He took 
Excedrin about every other day, which offered good relief 
from the pain.  He said that his back pain was worse when he 
was laying down and with prolonged activity such as walking.  
He reported no bowel or bladder dysfunction, and had no known 
history of weakness in the lower extremities.

On examination, he was in no apparent distress.  He had a 
normal gait and was able to heel-and-toe walk.  He was able 
to tandem walk without problems.  On range of motion study, 
he was able to forward flex his spine to 90 degrees and 
extension was to 20 degrees without pain.  Right and left 
lateral bending was to 20 degrees without pain.  Rotation was 
normal without pain.  He had 5/5 motor strength in his 
bilateral lower extremities in his quadriceps hamstrings, 
tibialis anterior, gastroc-soleus, and extensor hallucis 
longus.  He had down-going plantar response bilaterally.  He 
had intact light touch sensation throughout his bilateral 
lower extremities in all dermatomal distributions.  He had 
negative straight leg raising bilaterally in a sitting 
position.  He had non-irritable hips and knees.  The examiner 
commented that X-ray examination of the thoracolumbar spine 
showed no loss of heights in the disc space, and normal 
maintenance of lordosis at the lumbar spine; and that there 
was no evidence of spondylosis.  The report contains an 
assessment of chronic low back pain and no evidence of 
weakness or fatigability or incoordination.  The examiner 
opined that the veteran was not severely limited in 
functional ability as evidenced by the examination; that the 
veteran had a chronic problem and he may occasionally have 
flare-ups, which limit his ability to do heavy lifting; and 
that there was no objective evidence of any neuropathy.

Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2001).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are relevant 
considerations for determination of joint disabilities.   See 
38 C.F.R. § 4.45 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran's service-connected lumbosacral strain has been 
assigned a 10 percent schedular evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

To summarize, lay testimony and statements are deemed 
competent evidence with regard to the description of the 
veteran's symptoms.  However, this evidence must be viewed in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In this regard during the January 1999 VA examination the 
veteran indicated that his back only bothered him 
occasionally with what he described as some catches in the 
lumbosacral area with occasional morning stiffness and 
occasional soreness at work.  During the recent VA 
examination he reported chronic back pain with flare-ups a 
couple of days per week.  However, the only abnormality shown 
on this examination was that range of motion was limited to 
90 degrees flexion, extension to 20 degrees, and right and 
left lateral bending was to 20 degrees.  Furthermore, no pain 
was reported during range of motion testing.  Additionally, 
the two VA examinations showed no evidence of any other 
abnormality, including any muscle spasm or any associated 
neurological abnormality.  Also, the recent x-ray showed no 
abnormality. 

The Board finds that the evidence does not show moderate 
limitation of motion of the lumbosacral spine nor do the 
current findings satisfy the criteria of a higher rating 
under Diagnostic Code 5295.  The Board further finds that the 
degree of functional impairment resulting from the low pain 
as set forth in the DeLuca case is included in this 10 
percent rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his lumbar spine disability.  The 
10 percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999),


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

